Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business/Financial Editors: Corus Entertainment announces third quarter results << - Earnings per share of $0.45 for the third quarter, up 29% from prior year - Combined Radio and Television revenues up 4% for the third quarter - Segment profit of $71.8 million, up 11% for the third quarter >> TORONTO, July 9 /CNW/ - Corus Entertainment Inc. (TSX: CJR.B; NYSE: CJR) announced its third quarter financial results today, led by continued revenue growth from its broadcasting businesses. "This was another strong quarter for Corus Entertainment meeting our expectations," said John Cassaday, President and CEO of Corus Entertainment Inc. "Once again, we delivered excellent results from our Television division; solid revenue performance from all of our divisions; and continued excellent overall cost control. We remain very optimistic about our outlook, particularly given the growth opportunities in the expanding women's segment of specialty television and continued strong economic performance in western Canada, supporting our radio and premium television businesses." Third Quarter Results Consolidated revenues for the three months ended May 31, 2008 were $207.8 million, up 5% from $197.6 million last year. Consolidated segment profit was $71.8 million, up 11% from $64.8 million last year. Net income for the quarter was $37.7 million ($0.45 basic and diluted), compared to net income of $29.6 million ($0.35 basic and $0.34 diluted) last year. The current quarter benefited from $10.0 million in recoveries related to income tax changes, and was negatively impacted by an accrual of $9.7 million related to disputed regulatory fees. Corus Television contributed quarterly revenues of $114.6 million, up 5% from $109.2 million last year, led by specialty advertising growth of 2% and subscriber revenue growth of 2%. Quarterly segment profit increased to $49.6 million, up 8% from $46.1 million last year. Corus Radio revenues were $77.0 million, up 3% from $74.8 million last year. Segment profit was $24.7 million compared to $25.1 million last year. Corus Content revenues were $16.3 million, up 12% from $14.6 million last year. Segment profit was $3.7 million, compared to $0.1 million last year. Year-to-Date Results Consolidated revenues for the nine months ended May 31, 2008 were $601.4 million, up 3% from $581.5 million last year. Consolidated segment profit was $204.9 million, up 5% from $194.5 million last year. Net income for the nine-month period was $112.4 million ($1.35 basic and $1.32 diluted), up 31% compared to net income of $85.8 million ($1.02 basic and $0.99 diluted) last year. The current period benefited from $23.2 million in recoveries related to income tax changes, and was negatively impacted by an accrual of $9.7 million related to disputed regulatory fees. Corus Television contributed revenues of $345.3 million, up 4% from $332.1 million last year, led by specialty advertising growth of 3% and subscriber revenue growth of 2%. Segment profit increased to $156.1 million, up 5% from $148.4 million last year. Corus Radio revenues were $218.0 million, up 4% from $209.2 million last year. Segment profit was $60.4 million, up 1% from $60.1 million last year. Corus Content revenues were $39.1 million, down 10% from $43.7 million last year. Segment profit was $4.6 million, compared to $3.2 million last year. In the first nine months of fiscal 2008, the Company purchased for cancellation 2,601,800 Class B Non-Voting Shares at an average price of $22.51 per share. In June 2008, a further 524,400 Class B Non-Voting Shares were purchased and cancelled at an average price of $19.59 per share. Corus Entertainment Inc. reports in Canadian dollars. About Corus Entertainment Inc. Corus Entertainment Inc. is a Canadian-based media and entertainment company. Corus is a market leader in specialty television and radio with additional assets in pay television, advertising and digital audio services, television broadcasting, children's book publishing and children's animation.
